PER CURIAM.
Collin Christie unsuccessfully moved the trial court for postconviction relief. In Christie v. State, 737 So.2d 1157 (Fla. 1st DCA 1999), this court affirmed in part and reversed in part and remanded for further proceedings. The trial court conducted an evidentiary hearing and announced at the conclusion thereof that relief would be denied. Christie seeks a belated appeal from the order on remand, contending that he timely asked the attorney who represented him at the hearing to take an appeal and that request was not honored. Counsel has filed a reply to the state’s response which indicates that the omission was solely due to the fact that counsel did not receive a copy of the trial court’s order when it was issued.
Accordingly, we grant petitioner a belated appeal from the trial court’s order of October 28, 1999, denying postconviction relief in Okaloosa County case number 95-1316-CFA. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the trial court for treatment as a'notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D).
JOANOS, ALLEN and KAHN, JJ., concur.